     Case 2:20-cv-00561 Document 21 Filed 12/01/20 Page 1 of 9 PageID #: 211




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT CHARLESTON

WILLIAM ALLEN MEANS,

                  Plaintiff,

v.                                                          Civil Action No.: 2:20-561

E.M. PETERSON, D. HARVEY, and
THE CITY OF SOUTH CHARLESTON,

                  Defendants.

            RESPONSE TO MOTION FOR LEAVE TO AMEND COMPLAINT

        COMES NOW the Defendants, E.M. Peterson, D. Harvey, and the City of South

Charleston, by counsel, Duane J. Ruggier II, Evan S. Olds, and Pullin, Fowler, Flanagan, Brown

& Poe, PLLC, and for its Response to Plaintiff’s Motion for Leave to Amend Complaint, states

and avers as follows.

     1. Plaintiff filed his original Complaint1 on August 25, 2020, asserting the same counts that

Plaintiff now seeks to plead in his proposed amended complaint.2

     2. On November 13, 2020, this Court entered a Memorandum Opinion and Order,3 granting

in part Defendants’ Motion to Dismiss.4 The Court dismissed the following of Plaintiff’s claims:

the negligence claim against the Defendant City of South Charleston, the negligence claim against

Defendant Peterson, the § 1983 claim against the Defendant City of South Charleston, and the

claims for injunctive and declaratory relief.




1
  ECF No. 1.
2
  ECF No. 20-1.
3
  ECF No. 16.
4
  ECF No. 10.

                                                 1
     Case 2:20-cv-00561 Document 21 Filed 12/01/20 Page 2 of 9 PageID #: 212




    3. On November 24, 2020, Plaintiff filed his Motion for Leave to Amend Complaint,

purporting to plead one additional allegation related to the cause of Plaintiff’s spinal injury, namely

that the crash of his motor cycle fractured his spine and the alleged excessive force used by

Defendant Officers severed his spinal cord.

    4. However, Plaintiff’s purpose in amending his Complaint goes beyond the new factual

allegation. As indicated by Plaintiff’s proposed amended complaint attached to the Motion for

Leave to Amend Complaint, Plaintiff seeks to re-plead the same counts contained in Plaintiffs’

original Complaint, including claims dismissed by the Court’s Memorandum Opinion and Order.

Plaintiff also apparently seeks to assert a class action, but only mentions class certification in

Plaintiff’s “Prayer for Relief” section.5

    5. Because Plaintiff’s Motion for Leave to Amend Complaint seeks to revive previously-

dismissed claims and ostensibly add a new request for relief, Plaintiff’s Motion suffers the

following procedural and substantive defects and should be denied.

    I.       PLAINTIFF CANNOT REASSERT CLAIMS ALREADY DISMISSED VIA A MOTION FOR
             LEAVE TO AMEND COMPLAINT WITHOUT FIRST SEEKING RELIEF UNDER RULES 59
             OR 60

    6. Plaintiff cannot revive claims previously dismissed via a motion for leave to amend. The

United States Court of Appeals for the Fourth Circuit has held, “[a] district court may only grant

a post-judgment motion to amend if the court has vacated the underlying judgment pursuant to

Fed. R. Civ. P. 59(e) or 60(b).”6




5
  See ECF No. 20-1. The proposed amended complaint also changes Plaintiff’s residence from Loudendale to
Charleston.
6
  United States v. Looker, 422 F. App'x 264, 265 (4th Cir. 2011) (citing Laber v. Harvey, 438 F.3d 404, 427-28 (4th
Cir. 2006) (en banc)); Calvary Christian Ctr. v. City of Fredericksburg, 710 F.3d 536, 539 (4th Cir. 2013); See King
v. Teays Valley Health Servs., No. 2:05-cv-00463, 2006 U.S. Dist. LEXIS 116435, at *6 (S.D. W. Va. May 11, 2006);
But see CSS, Inc. v. Herrington, 318 F.R.D. 582, 584 (S.D. W. Va. 2016) (citing Katyle v. Penn. Nat'l Gaming, Inc.,
637 F.3d 462, 471 (4th Cir. 2011)) (addressing a motion to amend and a motion to alter or amend judgment).

                                                         2
     Case 2:20-cv-00561 Document 21 Filed 12/01/20 Page 3 of 9 PageID #: 213




    7. Plaintiff brings his Motion for Leave to Amend Complaint under Rule 15(a) of the Federal

Rules of Civil Procedure, purporting to add one factual allegation. However, Plaintiff’s proposed

amended complaint attached to the Motion contains claims previously dismissed, and Plaintiff’s

Motion offers no justification for vacatur of this Court’s Memorandum Opinion and Order.

Plaintiff’s Motion for Leave to Amend Complaint is not the appropriate means of relief from this

Court’s Memorandum Opinion and Order. Rather, Plaintiff must move for relief under Rules 59

or 60 of the Federal Rules of Civil Procedure.

    8. Without seeking any relief from this Court’s Memorandum Opinion and Order under Rules

59 or 60, Plaintiff improperly seeks to amend his complaint to revive claims that were previously

dismissed. Moreover, Plaintiff’s attempt to revive previously-dismissed claims is dilatory and

delusory. The Motion for Leave to Amend Complaint should be denied.

    II.      PLAINTIFF CANNOT SATISFY RULE 59 BECAUSE PLAINTIFF HAS IDENTIFIED NO NEW
             EVIDENCE THAT WARRANTS ANY CHANGE TO THIS COURT’S MEMORANDUM
             OPINION AND ORDER

    9. Even if Plaintiff had properly moved to amend, alter, or vacate judgment under Rule 59(e)

or moved for relief from judgment under Rule 60(b), or even if the Court analyzes Plaintiff’s

Motion for Leave under Rule 59(e), the Court’s Memorandum Opinion and Order would stand.

    10. As a preliminary matter, if a Rule 59 or Rule 60 motion is “served not later than 28 days

after entry of the judgment," it will be treated as a motion under Rule 59(e).7 This Court has noted

that “[g]ranting a Rule 59 motion is an extraordinary remedy that should be used sparingly.”8

While Rule 59 does not provide a standard itself under which a district court may grant such a



7
  See Fed. R. Civ. P. 59(e); Small v. Hunt, 98 F.3d 789 (4th Cir. 1996); Kenney v. Indep. Order of Foresters, No. 3:12-
CV-123, 2013 U.S. Dist. LEXIS 85278, at *8 (N.D.W. Va. June 18, 2013).
8
  Myers v. City of Charleston, 2020 U.S. Dist. LEXIS 212605, *4, 2020 WL 6702034 (S.D. W. Va. November 13,
2020); Oak Hill Hometown Pharmacy v. Dhillon, Civil Action No. 2:19-cv-00716, 2019 U.S. Dist. LEXIS 220407,
2019 WL 7169241 at *1 (S.D. W. Va. Dec. 23, 2019) (citing Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148 F.3d 396,
403 (4th Cir. 1998)).

                                                          3
     Case 2:20-cv-00561 Document 21 Filed 12/01/20 Page 4 of 9 PageID #: 214




motion, the Fourth Circuit recognizes three grounds that would permit the amendment of an earlier

judgment: "(1) to accommodate an intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error of law or prevent manifest injustice."9

    11. Here, Plaintiff has identified no intervening change in the controlling law; Plaintiff has not

identified any new evidence, but brings only a new allegation; and Plaintiff has identified no clear

error of law or any manifest injustice imposed by the Memorandum Opinion and Order. For these

reasons alone, the Motion should be denied.

    12. Also, Plaintiff’s newfound allegation that the officers caused the injury by use of excessive

force does not alter or upend this Court’s Memorandum Opinion and Order. To be clear, in the

original Complaint, Plaintiff alleged the same excessive force and the same spinal injury. In no

instance did the Court, in its Memorandum Opinion, dismiss a claim because Plaintiff failed to

sufficiently plead he was injured. In no instance did the Court dismiss a claim based on the timing

or sequence of his injury. The Court granted in part Defendant’s Motion to Dismiss because the

claims failed as a matter of law as pled—not because Plaintiff failed to plead sufficient facts

showing injury.

    13. To recount, the Court dismissed Plaintiff’s negligence claim against the Defendant City

because it is immune under the Tort Claims Act as a matter of law. Likewise, the Court dismissed

Plaintiff’s negligence claim against Defendant Peterson because, as Plaintiff conceded,10

employees of political subdivisions cannot be liable for negligence as a matter of law and, Officer

Peterson is thus immune from Plaintiff’s negligence claim under the Tort Claims Act. The Court

dismissed Plaintiff’s § 1983 claim against the City because the Plaintiff did not plead “specific



9
  Pac Ins. Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (quoting 11 Wright, Miller & Kane, Federal
Practice and Procedure § 2810.1, at 127-28 (2d ed. 1995)).
10
   ECF No. 12, at 7.

                                                          4
     Case 2:20-cv-00561 Document 21 Filed 12/01/20 Page 5 of 9 PageID #: 215




facts that indicate that Defendants Peterson and Harvey, or even other South Charleston law

enforcement officers, used unconstitutional excessive force on occasions other than May 2, 2020.

Nor has he alleged that Defendant City of South Charleston knew about any other instances of

Defendants using excessive force.”11 Lastly, the Court dismissed Plaintiff’s claim for declaratory

and injunctive relief because the Plaintiff lacks standing.12

     14. Plaintiff’s newfound allegation regarding the sequence of his injury does not disturb or

upend the Court’s Memorandum Opinion and Order because the allegation (1) does not overcome

the immunity of the Defendant City of South Charleston and Defendant Peterson under the Tort

Claims Act, (2) does not identify any other acts of excessive force or the City’s knowledge of the

same, and (3) does not confer standing to assert claims for injunctive relief or declaratory

judgment. Plaintiff’s Motion for Leave to Amend Complaint should be dismissed.

     15. Further, Plaintiff has failed to provide any reason for, or identify any new evidence to

support, his newfound request for class certification, as cursorily listed in his proposed amended

complaint’s “Prayer for Relief” section.13 The Fourth Circuit has held that "Rule 59(e) motions

may not be used . . . to raise arguments which could have been raised prior to the issuance of the

judgment, nor may they be used to argue a case under a novel legal theory that the party had the

ability to address in the first instance."14 Here, Plaintiff filed his Complaint on August 25, 2020,

and has identified no newly-discovered facts that would justify adding a class action. Plaintiff has

identified no circumstance that hindered him from including this in his original pleading. As such,

the Motion for Leave to Amend Complaint must be denied.




11
   ECF. No. 16, at 17.
12
   Id. at 19.
13
   See ECF No 20-1, at 9.
14
   Pac Ins. Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (quoting 11 Wright, Miller & Kane,
Federal Practice and Procedure § 2810.1, at 127-28 (2d ed. 1995)).

                                                       5
     Case 2:20-cv-00561 Document 21 Filed 12/01/20 Page 6 of 9 PageID #: 216




     III.    SIMILARLY, PLAINTIFF’S ATTEMPT TO REVIVE DISMISSED CLAIMS IS FUTILE
             UNDER RULE 15 BECAUSE THE NEW FACTUAL ALLEGATION DOES NOT SUSTAIN
             ANY CLAIM PREVIOUSLY DISMISSED

     16. Again, Plaintiff seeks to effectively reverse this Court’s Memorandum Opinion and Order

by amending his Complaint, adding a new factual allegation that, as demonstrated, does nothing

to revive Plaintiff’s already-dismissed claims. Because the Memorandum Opinion has not been

vacated and because Plaintiff has neither moved to vacate the order nor provided any reason for

the Court to vacate it, a Rule 59(e) analysis applies, not a Rule 15 analysis.15 As demonstrated,

Plaintiff has not satisfied Rule 59(e). Plaintiff’s Motion for Leave to Amend Complaint should

therefore be denied.16

     17. Even under Rule 15, the amendment is futile. As Plaintiff points out, Plaintiff cannot amend

the Complaint without leave of court.17 In Foman v. Davis, the United States Supreme Court

provided a set of factors that would justify a court’s denial of a motion for leave to amend:

                 In the absence of any apparent or declared reason – such as undue
                 delay, bad faith or dilatory motive on the part of the movant,
                 repeated failure to cure deficiencies by amendments previously
                 allowed, undue prejudice to the opposing party by virtue of
                 allowance of the amendment, futility of amendment, etc. – the leave
                 sought should, as the rules require, be “freely given.”18

A court may deny a plaintiff’s motion for leave to amend a complaint “when the amendment would

be prejudicial to the opposing party, there has been bad faith on the part of the moving party, or




15
   See CSS, Inc. v. Herrington, 318 F.R.D. 582, 584 (S.D. W. Va. 2016) (citing Katyle v. Penn. Nat'l Gaming, Inc.,
637 F.3d 462, 471 (4th Cir. 2011)) (addressing a motion to amend and a motion to alter or amend judgment); see also
Calvary Christian Ctr. v. City of Fredericksburg, 710 F.3d 536, 539 (4th Cir. 2013) (reasoning that a post-judgment
motion to amend cannot be considered until the judgment is vacated, and therefore declining to engage in a Rule 15
analysis absent a motion under Rule 59 or 60).
16
   See § I supra.
17
   Fed. R. Civ. P. 15(a).
18
   371 U.S. 178, 182 (1962).

                                                        6
     Case 2:20-cv-00561 Document 21 Filed 12/01/20 Page 7 of 9 PageID #: 217




the amendment would have been futile.”19 If an amended complaint could not withstand a motion

to dismiss, the motion to amend should be denied as futile.20

     18. While leave to amend is normally freely granted, here, Plaintiff is attempting to revive the

same claims previously dismissed and file the same Complaint previously filed, saving one factual

allegation regarding the timing of the injury and an unsupported, perhaps mistaken request for

class certification. Rule 15 does not operate to reinstate dismissed claims, and does not operate as

a workaround to Rules 59 or 60. In any event, the class certification request is devoid of merit as

Plaintiff pleads no facts in his proposed amended complaint to satisfy any of Rule 23’s

requirements; Plaintiff defines no class and pleads no facts showing numerosity, commonality,

typicality, adequate representation, or any of Rule 23(b)’s requirements; and Plaintiff has provided

Defendants with no notice of what the class is, the basis for it, or why Plaintiff did not assert it in

his original Complaint. As explained supra, Plaintiff’s new allegation related to his injury does

not revive the claims this Court previously dismissed. If the Motion for Leave to Amend Complaint

is granted, the proposed amended complaint would be subject to the same reasoning and same

rulings made by the Court in its Memorandum Opinion. The proposed amended complaint is

clearly futile as it contains claims that are subject to dismissal just as they previously were.

     19. In sum, Plaintiff’s Motion for Leave to Amend Complaint is the improper vehicle to revive

claims this Court previously dismissed in its Memorandum Opinion and Order. Here, considering

the timing of this Motion for Leave, the proper method for seeking relief from the Order is under

Rule 59(e). Applying Rule 59(e), Plaintiff has failed to satisfy its requirements. Lastly, even if

Rule 15’s framework could apply, Plaintiff’s Motion for Leave to Amend Complaint should be



19
  Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006).
20
  See, e.g., Perkins v. United States, 55 F.3d 910, 917 (4th Cir. 1995 - WV); Gates v. Morris, No. 2:17-cv-03392,
2018 U.S. Dist. LEXIS 52732, at *4 (S.D. W. Va. Mar. 29, 2018).

                                                       7
    Case 2:20-cv-00561 Document 21 Filed 12/01/20 Page 8 of 9 PageID #: 218




denied as it is futile. In other words, the proposed amended complaint suffers the same defects as

the Complaint, if not more, and is consequently subject to this Court’s Memorandum Opinion and

Order. The Motion for Leave to Amend Complaint should be denied.



                                                    /s/ Duane J. Ruggier, II
                                                    DUANE J. RUGGIER II (WVSB #7787)
                                                    EVAN S. OLDS (WVSB #12311)



PULLIN, FOWLER, FLANAGAN,
BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, West Virginia 25301
304-344-0100




                                                8
     Case 2:20-cv-00561 Document 21 Filed 12/01/20 Page 9 of 9 PageID #: 219




                IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

WILLIAM ALLEN MEANS,

              Plaintiff,

v.                                                         Civil Action No.: 2:20-561

E.M. PETERSON, D. HARVEY, and
THE CITY OF SOUTH CHARLESTON,

              Defendants.

                               CERTIFICATE OF SERVICE

       The undersigned counsel for the Defendants, the E.M. Peterson, D. Harvey, and the City of

South Charleston, do hereby certify that on the 1st day of December, 2020, a true copy of the

foregoing “Response to Motion for Leave to Amend Complaint” has been filed with the Clerk of the

Court using the CM/ECF system and sent via United States mail, postage prepaid to the following:

                                  L. Dante’ diTrapano, Esq.
                                   Alex McClaughlin, Esq.
                                  Benjamin D. Adams, Esq.
                                Calwell Luce diTrapano PLLC
                                     500 Randolph Street
                               Charleston, West Virginia 25302

                                                   /s/ Duane J. Ruggier, II
                                                   DUANE J. RUGGIER II (WVSB #7787)
                                                   EVAN S. OLDS (WVSB #12311)

PULLIN, FOWLER, FLANAGAN,
BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, West Virginia 25301
304-344-0100

                                               9
